DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub 2021/0065625 A1) in view of Xia et al. (US Pub 2020/0312925 A1) and Kim et al. (US Pub 2013/0215323 A1).
Regarding claim 1; Wang teaches a display device (a display device, Fig.1A), comprising: 
a display part (a display panel, Figs.1A,1E) having a first display region (a first display sub-region A1) and a second display region (a second display sub-region A2), wherein the first display region is around the second display region (see Fig.1A), a pixel density of the second display region is less than a pixel density of the first display region (para. [0078,0081], a pixel density in the second display sub-region A2 is lower than that in the first display sub-region A1), a plurality of first sub-pixels within the first display region are configured into a red-green-blue-green array (para.[0093,0095], Fig.1E, the first display sub-region A1 comprises a plurality of RGB sub-pixels arranged in a RGBG array. A first sub-pixel 1 is a red sub-pixel, a second sub-pixel 2 is a green sub-pixel, and a third sub-pixel 3 is a blue sub-pixel), a plurality of second sub-pixels within the second display region are configured into a red-green-blue array (para. [0093], Fig.1E, the second display sub-region comprises a plurality of second sub-pixels (e.g., Red, Green, and Blue) are arranged in an RGB array), and a gap between the second sub-pixels of two adjacent rows or two adjacent columns within the second display region is larger than a gap between the first sub-pixels of two adjacent rows or two adjacent columns within the first display region (Fig.1E, a distance between two adjacent sub-pixels in the second display sub-region A2 is greater than a distance between two adjacent sub-pixels in the first display sub-pixel A1); 
and a camera part disposed at a position corresponding to the second display region on a side of the display part (para. [0078], Fig.6, a camera 111 is set under the second display sub-region A2).
Wang does not teach that a thickness of each of the second sub-pixels within the second display region is greater than a thickness of each of the first sub-pixels within the first display region.

    PNG
    media_image1.png
    594
    1817
    media_image1.png
    Greyscale

(Fig.3 of Xia reproduced)
a thickness of each of the second sub-pixels within the second display region is greater than a thickness of each of the first sub-pixels within the first display region (Fig.3, a thickness of a plurality of sub-pixels 130 in a second display area 112 is greater than a thickness of each of a plurality of sub-pixels 120 in a first display area 111).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Wang to include the teaching of Xia of making sub-pixels in a second display area having a thickness greater than a thickness of sub-pixels in a first display area. The motivation would have been in order to improve the stability and the brightness.
Wang and Xia do not teach that the camera part has an image-acquiring-end portion toward the display part, and the image-acquiring-end portion is formed into an inclined surface or a concave curved surface.

    PNG
    media_image2.png
    385
    405
    media_image2.png
    Greyscale

	Kim teaches that the camera part (a camera lens assembly 20 of a camera 5, Fig.3) has an image-acquiring-end portion toward a shooting region (Fig.3, a camera-end portion as annotated in Fig.3 and the image-acquiring-end portion is formed into an inclined surface or a concave curved surface (Fig.3, para. [0046], the camera-end portion is formed into an inclined surface 15).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Wang to include the teaching of Kim of providing a camera-end portion of a camera into an inclined surface. More specifically, in the display device of Wang as modified by Kim, a lower surface of the second display sub-region A2 of Wang (Fig.6 of Wang) where is adjacent to the camera 111 would be an inclined surface. The motivation would have been in order to effectively reduce distortion (Kim, see Abstract, para. [0003,0014]).
Regarding claim 7; Wang, Xia, and Kim teach the display device of claim 1 as discussed above. Wang further teaches that the second display region is shaped as a rectangular region or a hexagonal region (Figs. 2D-2G, para. [0234,0268], the second display sub-region A2 may have a rectangular shape).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub 2021/0065625 A1) in view of Xia et al. (US Pub 2020/0312925 A1) and Kim et al. (US Pub 2013/0215323 A1) as applied to claim 1 above; further in view of Xin et al. (US Pub 2020/0227488 A1).
Regarding claim 2; Wang, Xia, and Kim teach the display device of claim 1 as discussed above. Wang, Xia, and Kim do not teach that a light-emitting area of each of the second sub-pixels within the second display region is greater than a light-emitting area of each of the first sub-pixels within the first display region.
	Xin teaches a light-emitting area of each of the second sub-pixels within the second display region is greater than a light-emitting area of each of the first sub-pixels within the first display region (para. [0022,0049], Figs.1,5,6,7; a light emitting area of each of sub-pixels in a second display region 120 is greater than a light emitting area of each of sub-pixels in a first display region 110).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in art to modify the display system of Wang, Xia, and Kim to include the method of Xin of providing sub-.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub 2021/0065625 A1) in view of Xia et al. (US Pub 2020/0312925 A1) and Kim et al. (US Pub 2013/0215323 A1) as applied to claim 1 above; further in view of Shin et al. (US Pub 2021/0351236 A1) and He et al. (US Pub 2019/0303639 A1).
Regarding claim 4; Wang, Xia, and Kim teach the display device of claim 1 as discussed above. Wang, Xia, and Kim do not teach that the display part comprises a substrate, an array layer, a pixel layer, a thin-film encapsulation layer, and a cover, which are sequentially stacked and wherein the substrate is provided with a concave-hole portion that is combined with the image-acquiring-end portion.

    PNG
    media_image3.png
    2376
    1484
    media_image3.png
    Greyscale

(Fig.10 of Shin reproduced)
	Shin teaches the display part comprises a substrate (Fig.10, a substrate 511), an array layer (an LTPS layer 530 includes thin film transistors TFT, para. [0101]), a pixel layer (a pixel layer 540), a thin-film encapsulation layer (an organic encapsulation layer 550), and a cover (a window 320), which are sequentially stacked (see Fig.10 reproduced above).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in art to modify the display system of Wang and Xia to include the OLED display structure of Shin. The motivation would have been in order to improve display quality.
Wang, Xia, and Shin do not teach the substrate is provided with a concave-hole portion that is combined with the image-acquiring-end portion.
[AltContent: arrow][AltContent: textbox (Concave -hole portion)][AltContent: textbox (Image acquiring end portion)][AltContent: arrow]
    PNG
    media_image4.png
    627
    1868
    media_image4.png
    Greyscale

(Fig.51 of He reproduced)
He teaches that the substrate (a protection layer 433a, Fig.51. The protection layer 433a is provided under an OLED display module 433) is provided with a concave-hole portion (the protection layer includes a recess portion for accommodating an optical sensor module 620) that is combined with the image-acquiring-end portion (the recess portion of the protection layer 433a is combined with the optical sensor module 620).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill to modify the display system of Wang, Xia, and Shin to include the teaching of He of providing the optical sensor module in the recess portion of the protection layer. More specifically, the substrate of Shin would include a recess portion for accommodating the camera. The motivation would have been in order to reduce the thickness of the display device and to improve the efficiency of the camera.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub 2021/0065625 A1) in view of Xia et al. (US Pub 2020/0312925 A1), Kim et al. (US Pub 2013/0215323 A1), Shin et al. (US Pub 2021/0351236 A1), and He et al. (US Pub 2019/0303639 A1) as applied to claim 4 above; further in view of Seo et al. (US Pub 2021/0343815 A1) and Sun (US Pub 2019/0187756 A1).
Regarding claim 5; Wang, Xia, Kim, Shin, and He teach the display device of claim 4 as discussed above. Wang, Xia, Kim, Shin, and He do not teach that the substrate comprises a first polyimide layer, a silicon oxide layer, and a second polyimide layer, wherein the silicon oxide layer is located between the first polyimide layer and the second polyimide layer, the second polyimide layer is combined with the array layer, a part of the concave-hole portion is formed into a closed-hole portion on the second polyimide layer, and the closed-hole portion is attached to the image-acquiring-end portion.
	Seo teaches that the substrate comprises a first polyimide layer, a silicon oxide layer, and a second polyimide layer, wherein the silicon oxide layer is located between the first polyimide layer and the second polyimide layer (Fig.3, para. [0063], Seo discloses a display apparatus comprising a lower substrate 100 having a multi-layer structure in which a barrier layer formed of silicon oxide is provided between two polyimide layers).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill to modify the display system of Wang, Xia, Kim, Shin, and He to include the substrate having a multi-layer structure including a silicon oxide layer disposed between two polyimide layers as taught by Seo. More specifically, an upper polyimide layer is combined with the array layer of the OLED display device. A silicon oxide layer is interposed between the upper polyimide layer and a lower polyimide layer. Therefore, the recess portion would be created through the multi-layer substrate. The motivation would have been in order to prevent diffusion of moisture or impurities.
the second polyimide layer is combined with the array layer; a part of the concave-hole portion is formed into a closed-hole portion on the second polyimide layer, and the closed-hole portion is attached to the image-acquiring-end portion.
Sun teaches that the second polyimide layer (a second flexible layer 3, Fig.1. In particular, Sun discloses a display device comprising a substrate 1 having a multi-layer structure. More specifically, the substrate base plate 1 comprises a light shielding layer 4 interposed between a first flexible layer 5 and a second flexible layer 4. The first flexible layer 5 and the second flexible layer 3 are made of polyimide, para. [0036]) is combined with the array layer (the second flexible layer 3 is combined with a functional film layer 6 via the light shielding layer 4 and the first flexible layer 5); a part of the concave-hole portion is formed into a closed-hole portion on the second polyimide layer (Fig.1, the second flexible layer 4 has a recess portion), and the closed-hole portion is attached to the image-acquiring-end portion (Fig.1, the recess portion in the second flexible layer 4 is attached to a fingerprint acquisition element 7).

    PNG
    media_image5.png
    594
    1536
    media_image5.png
    Greyscale

(Fig.1 of sun reproduced)
	
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Wang, Xia, Kim, Shin, He, and Seo to include the teaching of .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub 2021/0065625 A1) in view of Xia et al. (US Pub 2020/0312925 A1) and Kim et al. (US Pub 2013/0215323 A1) as applied to claim 1 above; further in view of Shepelev et al. (US Pub 2019/0278967 A1).
Regarding claim 6; Wang, Xia, and Kim teach the display device of claim 1 as discussed above. Wang, Xia, and Kim do not teach that the display part is electrically connected to a controller that generates a first gamma control signal and a second gamma control signal, wherein the first gamma control signal is configured to control the first sub-pixels within the first display region, the second gamma control signal is configured to control the second sub-pixels within the second display region, so that a brightness curve of the second display region is raised to a brightness curve of the first display region.
	Shepelev teaches the display part (Fig.9, a LED display panel 104) is electrically connected to a controller (a display driver circuitry 114) that generates a first gamma control signal (para. [0045], a first gamma circuit 213A generates a first gamma curve) and a second gamma control signal (para. [0045], a second gamma circuit 213B generates a second gamma curve), wherein the first gamma control signal is configured to control the first sub-pixels within the first display region (Fig.5, para. [0045], the second gamma circuit 213B processes a portion of image data corresponding to an outer pixel region 208), the second gamma control signal is configured to control the second sub-pixels within the second display region (para. [0045], Fig.5, the first gamma circuit 213A processes a portion of image data corresponding to a fingerprint (FP) pixel region 206), so that a brightness curve of the second display region is raised to a brightness curve of the first display region (Fig.7 shows a fingerprint (FP) Region gamma curve 706 corresponding to the FP pixel region 206. Para. [0046], the first gamma circuit 213A is applied a normal gamma curve (i.e., Normal brightness gamma curve 702, Fig.7) 
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Wang, Xia, and Kim to include the gamma circuits of Shepelev such that the gamma circuit applied to the second display sub-region is raised to a Normal brightness gamma curve which is the same gamma curve applied to the first display sub-region. The motivation would have been in order to obtain a uniform brightness in the first display sub-region and the second display sub-region.
Claims 8,11,16,17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub 2021/0065625 A1) in view of Kim et al. (US Pub 2013/0215323 A1).
Regarding claim 8; Wang teaches a display device, comprising: 

    PNG
    media_image6.png
    1584
    2048
    media_image6.png
    Greyscale

(Fig.1E of Wang reproduced)

a display part having a first display region (a first display sub-region A1)  and a second display region (a second display sub-region A2), wherein the first display region is around the second display region (see Fig.1A), 
a pixel density of the second display region is less than a pixel density of the first display region (para. [0078,0081], a pixel density in the second display sub-region A2 is lower than that in the first display sub-region A1), 
a plurality of first sub-pixels within the first display region are configured into a red-green-blue-green array (para.[0093,0095], Fig.1E, the first display sub-region A1 comprises a plurality of RGB sub-pixels arranged in a RGBG array. A first sub-pixel 1 is a red sub-pixel, a second sub-pixel 2 is a green sub-pixel, and a third sub-pixel 3 is a blue sub-pixel), and 
a plurality of second sub-pixels within the second display region are configured into a red-green-blue array (para. [0093], Fig.1E, the second display sub-region comprises a plurality of second sub-pixels (e.g., Red, Green, and Blue) are arranged in an RGB array); and 
a camera part disposed at a position corresponding to the second display region on a side of the display part (para. [0078], Fig.6, a camera 111 is set under the second display sub-region A2).
	Wang does not teach that the camera part has an image-acquiring-end portion toward the display part, and the image-acquiring-end portion is formed into an inclined surface or a concave curved surface.
	Kim teaches that the camera part (a camera lens assembly 20 of a camera 5, Fig.3) has an image-acquiring-end portion toward a shooting region (Fig.3, a camera-end portion as annotated in Fig.3 above), and the image-acquiring-end portion is formed into an inclined surface or a concave curved surface (Fig.3, para. [0046], the camera-end portion is formed into an inclined surface 15).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Wang to include the teaching of Kim of providing a camera-end 
Regarding claim 11; Wang and Kim teach the display device of claim 8 as discussed above. Wang further teaches that a gap between the second sub-pixels of two adjacent rows or two adjacent columns within the second display region is larger than a gap between the first sub-pixels of two adjacent rows or two adjacent columns within the first display region (Fig.1E, a distance between two adjacent sub-pixels in the second display sub-region A2 is greater than a distance between two adjacent sub-pixels in the first display sub-pixel A1).
Regarding claim 16; Wang and Kim teach the display device of claim 8 as discussed above. Wang further teaches that the second display region is shaped as a rectangular region or a hexagonal region (Figs. 2D-2G, para. [0234,0268], the second display sub-region A2 may have a rectangular shape).
Regarding claim 17; Wang and Kim teach the display device of claim 8 as discussed above. Wang further teaches an electronic apparatus comprising the display device (para. [0003], an electronic apparatus such as a mobile phone).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub 2021/0065625 A1) in view of and Kim et al. (US Pub 2013/0215323 A1) as applied to claim 8 above; further in view of Xin et al. (US Pub 2020/0227488 A1) .
Regarding claim 9; Wang and Kim teach the display device of claim 8 as discussed above. Wang and Kim do not teach that a light-emitting area of each of the second sub-pixels within the second display region is greater than a light-emitting area of each of the first sub-pixels within the first display region.
	Xin teaches a light-emitting area of each of the second sub-pixels within the second display region is greater than a light-emitting area of each of the first sub-pixels within the first display region 
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in art to modify the display system of Wang and Kim to include the method of Xin of providing sub-pixels in a second display region having greater size in compare to sub-pixels in a first display region. The motivation would have been in order to ensure brightness uniformity of the display panel (Xin, para. [0022,0049]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub 2021/0065625 A1) in view of Kim et al. (US Pub 2013/0215323 A1) as applied to claim 8 above; further in view of Xia et al. (US Pub 2020/0312925 A1).
Regarding claim 10; Wang and Kim teach the display device of claim 8 as discussed above. Wang does not teach that a thickness of each of the second sub-pixels within the second display region is greater than a thickness of each of the first sub-pixels within the first display region.
Xia teaches a thickness of each of the second sub-pixels within the second display region is greater than a thickness of each of the first sub-pixels within the first display region (Fig.3, a thickness of a plurality of sub-pixels 130 in a second display area 112 is greater than a thickness of each of a plurality of sub-pixels 120 in a first display area 111).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Wang to include the teaching of Xia of making sub-pixels in a second display area having a thickness greater than a thickness of sub-pixels in a first display area. The motivation would have been in order to improve the stability and the brightness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub 2021/0065625 A1) in view of Kim et al. (US Pub 2013/0215323 A1) as applied to claim 8 above; further in view of Shin et al. (US Pub 2021/0351236 A1) and He et al. (US Pub 2019/0303639 A1).
Regarding claim 13; Wang and Kim teach the display device of claim 8 as discussed above. Wang does not teach that the display part comprises a substrate, an array layer, a pixel layer, a thin-film encapsulation layer, and a cover, which are sequentially stacked and wherein the substrate is provided with a concave-hole portion that is combined with the image-acquiring-end portion.
Shin teaches the display part comprises a substrate (Fig.10, a substrate 511), an array layer (an LTPS layer 530 includes thin film transistors TFT, para. [0101]), a pixel layer (a pixel layer 540), a thin-film encapsulation layer (an organic encapsulation layer 550), and a cover (a window 320), which are sequentially stacked (see Fig.10 reproduced above).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in art to modify the display system of Wang and Xia to include the OLED display structure of Shin. The motivation would have been in order to improve display quality.
He teaches that the substrate (a protection layer 433a, Fig.51. The protection layer 433a is provided under an OLED display module 433) is provided with a concave-hole portion (the protection layer includes a recess portion for accommodating an optical sensor module 620) that is combined with the image-acquiring-end portion (the recess portion of the protection layer 433a is combined with the optical sensor module 620).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill to modify the display system of Wang, Xia, and Shin to include the teaching of He of providing the optical sensor module in the recess portion of the protection layer. More specifically, the substrate of Shin would include a recess portion for accommodating the camera. The motivation would have been in order to reduce the thickness of the display device and to improve the efficiency of the camera.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub 2021/0065625 A1) in view of Kim et al. (US Pub 2013/0215323 A1), Shin et al. (US Pub 2021/0351236 He et al. (US Pub 2019/0303639 A1) as applied to claim 13 above; further in view of Seo et al. (US Pub 2021/0343851 A1) and Sun (US Pub 2019/0187756 A1).
Regarding claim 14; Wang, Kim, Shin, and He teach the display device of claim 13 as discussed above. Wang, Kim, Shin, and He do not teach the substrate comprises a first polyimide layer, a silicon oxide layer, and a second polyimide layer, wherein the silicon oxide layer is located between the first polyimide layer and the second polyimide layer, the second polyimide layer is combined with the array layer, a part of the concave-hole portion is formed into a closed-hole portion on the second polyimide layer, and the closed-hole portion is attached to the image-acquiring-end portion.
	Seo teaches that the substrate comprises a first polyimide layer, a silicon oxide layer, and a second polyimide layer, wherein the silicon oxide layer is located between the first polyimide layer and the second polyimide layer (Fig.3, para. [0063], Seo discloses a display apparatus comprising a lower substrate 100 having a multi-layer structure in which a barrier layer formed of silicon oxide is provided between two polyimide layers).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill to modify the display system of Wang, Kim, Xia, Shin, and He to include the substrate having a multi-layer structure including a silicon oxide layer disposed between two polyimide layers as taught by Seo. More specifically, an upper polyimide layer is combined with the array layer of the OLED display device. A silicon oxide layer is interposed between the upper polyimide layer and a lower polyimide layer. Therefore, the recess portion would be created through the multi-layer substrate. The motivation would have been in order to prevent diffusion of moisture or impurities.
	Sun teaches that the second polyimide layer (a second flexible layer 3, Fig.1. In particular, Sun discloses a display device comprising a substrate 1 having a multi-layer structure. More specifically, the substrate base plate 1 comprises a light shielding layer 4 interposed between a first flexible layer 5 and a second flexible layer 4. The first flexible layer 5 and the second flexible layer 3 are made of polyimide,  is combined with the array layer (the second flexible layer 3 is combined with a functional film layer 6 via the light shielding layer 4 and the first flexible layer 5); a part of the concave-hole portion is formed into a closed-hole portion on the second polyimide layer (Fig.1, the second flexible layer 4 has a recess portion), and the closed-hole portion is attached to the image-acquiring-end portion (Fig.1, the recess portion in the second flexible layer 4 is attached to a fingerprint acquisition element 7).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Wang, Xia, Shin, He, and Seo to include the teaching of Sun of providing a recess portion in a second flexible layer of a substrate base plate for accommodating a fingerprint acquisition element. The motivation would have been in order to reduce the thickness of the display device.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub 2021/0065625 A1) in view of Kim et al. (US Pub 2013/0215323 A1) as applied to claim 8 above; further in view of Shepelev et al. (US Pub 2019/0278967 A1).
Regarding claim 15; Wang and Kim teach the display device of claim 8 as discussed above. Wang and Kim do not teach that the display part is electrically connected to a controller that generates a first gamma control signal and a second gamma control signal, wherein the first gamma control signal is configured to control the first sub-pixels within the first display region, the second gamma control signal is configured to control the second sub-pixels within the second display region, so that a brightness curve of the second display region is raised to a brightness curve of the first display region.
	Shepelev teaches the display part (Fig.9, a LED display panel 104) is electrically connected to a controller (a display driver circuitry 114) that generates a first gamma control signal (para. [0045], a first gamma circuit 213A generates a first gamma curve) and a second gamma control signal (para. [0045], a second gamma circuit 213B generates a second gamma curve), wherein the first gamma control signal is configured to control the first sub-pixels within the first display region (Fig.5, para. [0045], the second gamma circuit 213B processes a portion of image data corresponding to an outer pixel region 208), the second gamma control signal is configured to control the second sub-pixels within the second display region (para. [0045], Fig.5, the first gamma circuit 213A processes a portion of image data corresponding to a fingerprint (FP) pixel region 206), so that a brightness curve of the second display region is raised to a brightness curve of the first display region (Fig.7 shows a fingerprint (FP) Region gamma curve 706 corresponding to the FP pixel region 206. Para. [0046], the first gamma circuit 213A is applied a normal gamma curve (i.e., Normal brightness gamma curve 702, Fig.7) to the image data. In other words, a gamma curve of the fingerprint FP pixel region 206 is raised from the FP Region gamma curve 706 to the Normal Brightness gamma curve 702).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Wang and Xia to include the gamma circuits of Shepelev such that the gamma circuit applied to the second display sub-region is raised to a Normal brightness gamma curve which is the same gamma curve applied to the first display sub-region. The motivation would have been in order to obtain a uniform brightness in the first display sub-region and the second display sub-region.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN H TRUONG/Examiner, Art Unit 2691  




/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691